— Proceeding pursuant to CPLR article 78 to review a . determination of the respondent Commissioner of Hospitals of the County of Westchester, dated October 30, 1987, which, after a hearing, found the petitioner guilty of charges of misconduct and terminated his employment.
Adjudged that the determination is confirmed and the petition is dismissed on the merits, without costs or disbursements.
Based upon a review of the hearing transcript, we find that the determination of the respondent Commissioner that the petitioner was guilty of 10 specifications of misconduct for failing to report for work without permission during the period of March 5, 1987 through June 5, 1987 is supported by substantial evidence and, accordingly, will not be disturbed (see, CPLR 7803 [4]).
Moreover, in view of the circumstances of this case, including the petitioner’s history of similar misconduct during his employment with the respondents, we conclude that the imposed penalty of dismissal was not so disproportionate to the findings of misconduct as to be "shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 234). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.